Case 2:19-cr-00877-CCC Document 148 Filed 11/05/20 Page 1 of 12 PageID: 2647




                           19-cr-877 (CCC)-03
Case 2:19-cr-00877-CCC Document 148 Filed 11/05/20 Page 2 of 12 PageID: 2648
Case 2:19-cr-00877-CCC Document 148 Filed 11/05/20 Page 3 of 12 PageID: 2649
Case 2:19-cr-00877-CCC Document 148 Filed 11/05/20 Page 4 of 12 PageID: 2650
Case 2:19-cr-00877-CCC Document 148 Filed 11/05/20 Page 5 of 12 PageID: 2651
Case 2:19-cr-00877-CCC Document 148 Filed 11/05/20 Page 6 of 12 PageID: 2652
Case 2:19-cr-00877-CCC Document 148 Filed 11/05/20 Page 7 of 12 PageID: 2653
Case 2:19-cr-00877-CCC Document 148 Filed 11/05/20 Page 8 of 12 PageID: 2654
Case 2:19-cr-00877-CCC Document 148 Filed 11/05/20 Page 9 of 12 PageID: 2655
Case 2:19-cr-00877-CCC Document 148 Filed 11/05/20 Page 10 of 12 PageID: 2656
Case 2:19-cr-00877-CCC Document 148 Filed 11/05/20 Page 11 of 12 PageID: 2657
Case 2:19-cr-00877-CCC Document 148 Filed 11/05/20 Page 12 of 12 PageID: 2658
